*147SUMMARY ORDER
Appellant Samuel Sommer, pro se, appeals from a July 7, 2006 judgment of the United States District Court for the Eastern District of New York (Spatt, J.) sua aponte dismissing appellant’s claims and an October 30, 2006 order denying appellant’s motion for reconsideration. We presume the parties’ familiarity with the facts and procedural history of the case, and the arguments on appeal.
As an initial matter, because the notice of appeal is timely from the denials of both the underlying judgment and the motion to reconsider, see Fed. R.App. P. 4(a)(4), both of those orders are reviewed on appeal even though the notice of appeal references only the denial of reconsideration, see Marrero Pichardo v. Ashcroft, 374 F.3d 46, 54-55 (2d Cir.2004). This Court reviews a district court’s dismissal of a complaint for failure to state a claim pursuant to Rule 12(b)(6) de novo. See Cooper v. Parsky, 140 F.3d 433, 440 (2d Cir. 1998). Further, a district court’s order denying a motion for reconsideration is reviewed for abuse of discretion. See Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir.1998).
Having reviewed the record, we agree that appellant’s complaint should have been dismissed for the reasons stated by the district court. Also, the district court correctly analyzed the relevant factual and legal issues and did not abuse its discretion in denying appellant’s motion for reconsideration. Therefore, we hold that appellant’s claims were properly dismissed.
Accordingly, the judgment of the district court is affirmed.